opposing parties apprised of the party’s current address and telephone number, if any, and e-mail
address, if any, see ECF No. 10. The Court further warned that:

        [i]f mail directed by the Clerk to a pro se plaintiff’s address of record is returned
        undelivered by the Postal Service, and if, within fifteen (15) days of the service date,
        such plaintiff fails to notify, in writing, the Court and opposing parties of plaintiff’s
        current address, the Court may dismiss the action with or without prejudice for
        want of prosecution.

Id. at 1-2.

       Accordingly, because Plaintiff has failed to timely file his FAC as ordered, and because it
appears that Plaintiff has changed addresses and has failed to keep the Court apprised of his
current address as has been repeatedly ordered, Plaintiff is ORDERED TO SHOW CAUSE by
February 11, 2020, why this action should not be dismissed for failure to prosecute and to follow
Court rules and orders.

        Plaintiff can satisfy this Order to Show Cause (“OSC”) by notifying the Court in writing
on or before February 11, 2020, of his current address, and by either: (1) filing a FAC as set out in
the OLDA, ECF No. 17, or (2) notifying the Court that he no longer wishes to pursue this action.
Failure to file a response by the date provided will result in a recommendation that the action be
dismissed with or without prejudice.

        IT IS SO ORDERED.




 Page 2 of 2                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk IV
